 

Case 1:21-cv-00462-RJJ-RSK ECF No.1, PagelD.1 Filed 05/12/21 Page 1 of 11

/]

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

Michael A. Burnett #200640, Case:2:21-cv-11180
Judge: Michelson, Laurie J.
Plaintiff, MJ: Morris, Patricia T.
Filed: 05-12-2021 At 08:38 AM
Y. PRIS BURNETT V. LANE ET AL (DA)

Wendy C. Lane, Unknown Moyer, Unknown
Cuellar, Unknown Smith, Unknown Rockwell,
Unknown James, Unknown Emery, Unknown Banister,
Unknown Rose, Unknown Ramirez, Unknown Rowe,
Unknown Kelly, and Jane Does,
Defendants.
JURY TRIAL DEMANDED
VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
I. Jurisdiction

1. Plaintiff brings this lawsuit pursuant to 42 U.S.C. § 1983,

This court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.
II. Venue

2. The Eastern District of Michigan is an appropriate venue
under 28 U.S.C. § 1391(b)(2) because a substantial part of the
events or omissions giving rise to the claims occurred in this
district.

‘III. Parties

3. Plaintiff Michael A. Burnett was at all times relevant to
this action a prisoner incarcerated at Bellamy Creek Correctional
Facility during the events described in this complaint.

4. Defendant Unknown Moyer was at all times relevant to this
action the INSPECTOR at Bellamy Creek Correctional Facility and
was acting under the color of state law. She is sued in her
individual and official capacities.

-j-
 

Case 1:21-cv-00462-RJJ+ CF No. 1, PagelD.2. Filed 05/12/21 Page 2 of 11

    
   
  

4a. Defendant Unkno was at all times relevant to this — :

action a CORRECTIONS OF at Bellamy Creek Correctional Facility
and was acting under the r of state law. She is sued in her ©
individual and official ity.
5. Defendant Wendy C. was at all times relevant to this. —
action the ASSISTANT RESIDENT UNIT SUPERVISOR at Bellamy Creek
Correctional Facility and was acting under the color of state

Defendant Unknown Cuellar was a all times relevant to this
action a CORRECTIONS OFFICER at Béllamy Creek Correctional Facility
and was acting under the color of state law. She is sued in her
individual and official capacities.

7. Defendant Unknown Smith was at all times relevant to this

action a CORRECTIONS OFFICER at Bellamy Creek Correctional Facility

 

law, She is sued in “eee official capacities. |
and was acting under the color of state law. She is sued in her
individual and official capacities.
8. Defendant Unknown Rockwell was at all times relevant to
this action a CORRECTIONS OFFICER at Bellamy Creek Correctional
Facility and was acting under the color of state law. She is sued
in her individual and official capacities. |
9. Defendant Unknown James was at all times relevant to this
action a CORRECTIONS OFFICER at Bellamy Creek Correctional Facility
and was acting under the color of state law. She is sued in her
individual and official capacities.
10. Defendant Unknown Emery was at all times relevant to this
action a CORRECTIONS OFFICER at Bellamy Creek Correctional Facility
-2-
Case 1:21-cv-00462-RJJ-RSK ECF No. 1, PagelD.3 Filed 05/12/21 Page 3 of 11

and was acting under the color of state law. She is sued in her
individual and official capacities.

11. Defendant Unknown Banister was at all times relevant to
this action a CORRECTIONS OFFICER at Bellamy Creek Correctional
Facility and was acting under the color of state law. She is sued
in her individual and official capacities.

12, Defendant Unknown Rose was at all times relevant to this
action a CORRECTIONS OFFICER at Bellamy Creek Correctional Facility
and was acting under the color of state law. She is sued in her
individual and official capacities.

13. Defendant Unknown Ramirez was at all times relevant to
this action a CORRECTIONS OFFICER at Bellamy Creek Correctional
Facility and was acting under the color of state law. She is sued
in her individual and official capacities.

14. Defendant Unknown Kelly was at all times relevant to this
action a CORRECTIONS OFFICER at Bellamy Creek Correctional Facility
and was acting under the color of state law. She is sued in her
individual and official capacities.

15. Defendants Unknown Does was at all times relevant to this
action a CORRECTIONS OFFICER at Bellamy Creek Correctional Facility
and was acting under the color of state law. They are sued in
their individual and official capacities.

IV. Exhaustion of Administrative Remedies

16. Plaintiff has exhausted his available administrative
remedies by filing a grievance and appealing that grievance to
finality.

Grievance Modified Access Status

-3-

 
Case 1:21-cv-00462-RJJ-RS ECF No. 1, PagelD.4 Filed 05/12/21 Page 4 of 11

   
 

17. From April 7, 202 hrough July 6, 2020, I was placed on -
modified access status far allegedly filing three grievances within

30 days that were reject

 

18. While on modified. status, I was instructed to request my Be
grievances from the Grievance Coordinator, in writing. |
19, The request must include a reasonably detailed description
of the issue to be erieved. |

20. On April 22, 2020, I requested from the Grievance
Coordinator in writing a grievance to file on defendant Moyer.

21, I included a reasonably detailed description of the issue
to be grieved. The request for a grievance is attached as Exhibit
1,

22. The Grievance Coordinator refused to respond to my request -
for a grievance.

Factual Allegations

23. From March 20, 2020 to the present, defendants Lane,
Cuellar, Smith, Rockwell, James, Emery, Banister, Rose, Ramirez,
Kelly, and Does gathered from unsuspecting prisoners in Housing
Units #3, #4, #6, #7, and #8 their ejaculated bodily waste
("SEMEN") and released the prisoners semen in my mouth, by using
the safety systems to lock onto my mouth with prison security
technology.

24. From March 20, 2020 to the present, defendants Lane,
Cuellar, Smith, Rockwell, James, Emery, Banister, Rose, Ramirez,
Rowe, Kelly, and Does would encourage the officers who were
assigned to operate the prison security technology to release
semen gathered from unsuspecting prisoners in my mouth, when making

-4-
 

Case 1:21-cv-00462-RJJ-RSK ECF No.1, PagelD.5 Filed 05/12/21 Page 5 of 11

their rounds in Housing Units #3, #4, #6, #7 and #8.

25. I have been housed in each of the Housing Units during
my 27 months stay at Bellamy Creek Correctional Factlity.

26. From March 20, 2020 to the present, defendants Lane,
Cuellar, Smith, Rockwell, James, Emery, Banister, Rose, Rowe,
Kelly, Ramirez, and Does brag about using the prison security
technology to lock onto unsuspecting prisoners who are in their
cells masturbating, and taking the prisoners semen to sexually
assault me with, by releasing their semen in my mouth.

27. The sexual assaults occur in the Housing Units, the Dining
Hall, the Law Library, and on the Recreational Yard.

28. On April 22, 2020, defendant Moyer called me out of Housing
Unit #7 to report to the Control Center ("ADMINISTRATION
BUILDING").

 

29, About a grievance I wrote at the time on unidentified
officers who were using the prison security technology (the Safety
Systems") and releasing semen in my mouth.

30. After I arrived at the Control Center, defendant Moyer
begin asking me embarrassing questions about the sexual assaults
in front of other prisoners who were also present.

31. I told defendant Moyer that I was not going to discuss
the grievance in front of other prisoners.

32, Defendant Moyer stated to me, that I should not file
grievances about "swallowing semen," if I do not want to discuss
the sexual assaults in front of other prisoners.

33, I was then ordered to leave or be placed in segregation

by defendant Moyer.
 

 

Case 1:21-cv-00462-RJJ-RSK* ECF No.1, PagelD.6 Filed 05/12/21 Page 6 of 11

34. Defendant Moyer retaliated against me because of the
grievance I filed against her officers for sexually assaulting
me with other prisoners semen,

35. On April 22, 2020, defendant Moyer sought to cover up the
sexual assaults by falsely claiming that I stated to her, that
the sexual assaults never occurred in her grievance response.

36. On April 22, 2020, defendant Moyer put in a false mental
health referral to cover up the fact that she discourage me from
reporting the sexual abuse by her officers.

37. I later learned that the real reason defendant Moyer
discouraged me from talking about the grievance, was because the
officers had used the prison security technology to commit the
sexual assaults, in which jeopardizes the safety of prison staff
and prisoners because the Policy Directives are (EXEMPT) to
prisoners and the public. : |

Inminent Danger of Serious Physical Injury

38. The defendants in paragraphs #23, #24, and #26 continue
to gather from unsuspecting prisoners in Housing Unit #3 their
ejaculated bodily waste (SEMEN) and releasing the prisoners semen
in my mouth, by using the safety systems to lock onto my mouth
with prison security technology.

39. As a result of the sexual assauits, I suffer debilitating
chest pain that mimic a heart attack and vomiting.

40. Because the continuous force ingestion of semen aggravate

my preexisting medical condition of Gastro Esophageal Reflux

-§-

 
 

Case 1:21-cv-00462-RJJ-RSK ECF No.1, PagelD.7 Filed 05/12/21 Page 7 of 11

Disease ("GERD").
Legal Claims

41, The actions of defendants Lane, Cu@llar, Smith, Rockwell,
James, Emery, Banister, Rose, Rowe, Kelly, and Does in releasing
unsuspecting prisoners semen in my mouth without need or
provocation was done maliciously and sadistically and subjected
me to cruel and unusual punishment in violation of the Bighth
Amendment to the United States Constitution.

42. The actions of defendants Lane, Cuellar, Smith, Rockwell,
James, Emery, Banister, Rose, Rowe, Kelly, and Does in using the
safety systems to lock onto my aouth with prison security
technology with the intent of causing me harm without need or
provocation was done maliciously and sadistically and subjected
me to cruel and unusual punishment in violation of the Eighth
Amendment to the United States Constitution.

43. The actions of defendants Lane, Cuellar, Smith, Rockwell,
James, Emery, Banister, Rose, Kelly, Rowe, Ramirez, and Does in
encouraging the officers assigned to operate the prison security
technology to release semen obtained from unsuspecting prisoners
in my mouth when making their rounds in the Housing Units without
need or provocation was done maliciously and sadistically and
subjected me to cruel and unusual punishment in violation of the
Eighth Amendment to the United States Constitution.

44. The actions of defendant Moyer in discouraging the reporting
of sexual assaults by disclosing to other prisoners that I had
been sexually assaulted by female corrections officers because
I filed a grievance against her officers subjected me to

-7-
Case 1:21-cv-00462-RJJ-RSK ECF No.1, PagelD.8 Filed 05/12/21 Page 8 of 11

retaliation in violation of the First Amendment to the United
States Constitution.

45. The actions of defendant Moyer in submitting a false
grievance response and mental health referral in an effort to
cover up for her officers who had jeopardized the safety of other
corrections officers and prisoners by exposing me to the prison
security technology in sexually assaulting me subjected me to
deliberate indifference to my health and safety in violation of
the Eighth Amendment to the United States Constitution.

46. The actions of defendant Moyer in submitting a false
grievance response and mental health referral in an effort to
cover up for her officers who had jeopardized the safety of other
corrections officers and prisoners by using the safety systems
to lock onto my mouth with prison security technology and sexually
assaulting me after I filed a grievance subjected me to retaliation
in violation of the First Amendment to the United States
Constitution,

Relief Requested

Plaintiff request that this court grant the following relief:

47. Issue an injunction ordering defendant Moyer to report
the physical and sexual assaults to the Michigan State Police.

48, Issue an injunction ordering defendants Lane, Cuellar,
Smith, Rockwell, James, Emery, Banister, Rose, Kelly, Rowe,
Ramirez, and Does to immediately STOP from using the safety systems
to lock onto plaintiff with the prison security technology and
causing him mental or physical harm.

49. Grant compensatory damages in the amount of $500,000

-83-
Case 1:21-cv-00462-RJJ-RSK ECF No.1, PagelD.9 Filed 05/12/21 Page 9 of 11

individually against each of the defendants.

50. Grant punitive damazes in the amount of $1,000,000 against
all defendants.

51. Cost of this lawsuit.

52. Cost of attorney fees.

53. Any other relief this court deems plaintiff is entitled.

Date: 5-10-a\

 

Respectfully submitted,
Seo

Michael A. Burnett #200640
Bellamy Creek Correctional Facility
1727 West Bluewater Highway
Ionia, Michigan 48846
 

 

21-cv-00462-RJJ-RSK ECF No.1, PagelD.10 Filed 05/12/21 Page 10 of 11

 

 

 

 

 

 

ghith Woy, WWE
Aor BON ENT CELT
ARVIN PUTTS FT) ROTTS

 

         

 

 

Case 1

b202 ZL AWWePrsszeoo0n

. Me Z
900°Z00 $ orest da
AY ETT eg oH
fa
S3M08 ABNLI KK IOV1SOd SN

 

 

TREE FPUIIG POT

 

ne

 
 

21-cv-00462-RJJ-RSK ECF No.1, PagelD.11 Filed 05/12/21 Page 11 of 11

Case 1

 

 

 

 

 

 

 

 
